The opinion of the court was delivered by
Woodward, C. J.
This was a proceeding under the Landlord and Tenant Act of March 21st 1772, instituted by the purchasers of the reversion from the original landlord. It appears-from the inquisition that James B. Eerree, being in possession of the premises on 1st July 1865, leased them to the Duffs for the term of one year, and on the 29th March 1866 gave them notice to quit the premises at the expiration of the term. Having, on the 27th April 1866,'conveyed the premises to J. L. McCartney, who by deed of June 25th 1866, conveyed them to Eitzwater and Zeilley, this present proceeding under the Act of 177.2 was necessarily instituted by them. The act mentions not only lessors, but their heirs or assigns, as parties entitled to its remedies, and Eitzwater and Zeilley are assigns of Eerree within the meaning of the act, and succeeded to all his rights as lessor.
As to the exception taken to the description of the premises, it is sufficient to say that they appear to be described in the inquisition in the same manner they were in the lease, and that is certain enough. If the tenants knew what to take and enjoy by the description in the lease, they knew what to surrender, and if the sheriff has to be called in he will deliver only the premises which the tenants obtained under the lease.
There is no ground for the position that the Act of 1772 is repealed by the Act of 14th December 1863, relating to landlords and tenants. There is nothing in the latter act to indicate the legislative intent to repeal the former, and statutes are not ordinarily repealed by implication. These acts furnish cumulative remedies to landlords, but the former is neither superseded nor repealed by the latter statute.
Judgment affirmed.